Citation Nr: 0716732	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for malaria.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for arteriosclerotic heart 
disease, secondary to malaria.

3.  Entitlement to service connection for cystitis, secondary 
to malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1947 to January 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The issue of entitlement to service connection for cystitis, 
secondary to malaria, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Claims for service connection for malaria and 
arteriosclerotic heart disease, secondary to malaria, were 
previously denied in December 1999.

2.  Evidence presented since December 1999 does not relate to 
unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The December 1999 decision denying the claims for service 
connection for malaria and arteriosclerotic heart disease, 
secondary to malaria, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen the claims 
for service connection for malaria and arteriosclerotic heart 
disease, secondary to malaria, has not been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
requests to reopen.  The August 2003 letter did not provide 
the veteran with notice of the regulations governing the 
application of disability ratings or effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because the requests to reopen have been denied, however, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  The August 2003 also did not provide notice 
as to what constitutes new and material evidence in these 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  There 
was no resulting prejudice to the veteran, however.  The June 
2004 Rating Decision provided the veteran with an explanation 
of why his previous claims were denied and what the veteran 
needed to submit for his claims to be reopened and granted.  
The claims were subsequently readjudicated twice without 
taint.  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining all available medical records.  
Consequently, the duty to notify and assist has been met.  

The December 1999 decision denying service connection for 
malaria and arteriosclerotic heart disease, secondary to 
malaria, is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The December 1999 decision denied service connection for 
malaria because there was no evidence that malaria was 
incurred in or aggravated by service, and post-service 
records did not report any treatment for malaria.  Service 
connection for arteriosclerotic heart disease, secondary to 
malaria, was denied because service connection for malaria 
was denied, there was no evidence of arteriosclerotic heart 
disease during service or within a year of separation from 
service, and there was no evidence of a nexus between the 
alleged malaria and arteriosclerotic heart disease.  
Additional evidence submitted for these claims, which 
includes Social Security Administration records, VA treatment 
records, and private treatment records, does not include a 
diagnosis of malaria, a finding of residuals of malaria, or a 
competent nexus opinion linking residuals of malaria or 
arteriosclerotic heart disease to service.  

The veteran contends that he was told he had a history of 
malaria in 1988, based on evidence found from a cervical 
myelogram, and he requests that this record be found.  See 
July 2004 Notice of Disagreement.  The April 1987 cervical 
myelogram record is associated with the claims folder and was 
previously considered in the December 1999 decision, however.  
(The Board additionally notes that the cervical myelogram 
record does not report any findings of malaria.) 

The "new" evidence submitted for this claim does not cure 
the defects presented in the December 1999 decision, namely 
the establishment of a diagnosis of malaria, a nexus between 
malaria and service, or a nexus between malaria and 
arteriosclerotic heart disease.  Consequently, the veteran 
has not submitted any evidence that can be considered 
"material," and the request to reopen is denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for malaria.  The request to 
reopen the claim is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for arteriosclerotic heart 
disease, secondary to malaria.  The request to reopen the 
claim is denied.  


REMAND

Service connection for cystitis was denied on a direct basis 
in December 1999.  In July 2003, the veteran filed a claim 
for service connection for "bladder condition," secondary 
to malaria.  The RO treated this claim as a request to reopen 
the claim for service connection for cystitis.  A secondary 
service connection claim is separate and distinct from a 
direct service connection claim, however.  See Harder v. 
Brown, 5 Vet. App. 183 (1993).  The veteran was never 
provided with the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for a claim for service connection.  
Consequently, this case is REMANDED for the following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


